ORDER

PER CURIAM.
Christopher Wright entered a guilty plea to one count of second degree robbery in violation of Section 569.030 RSMo 1994. The Honorable Henry E. Autrey sentenced him to ten years’ imprisonment pursuant to the plea agreement. Wright appeals from the judgment denying his Rule 24.035 motion for post conviction relief without an evidentiary hearing. Wright argues that his counsel was ineffective and rendered his plea involuntary by not investigating physical evidence or preparing to present witnesses in Wright’s defense.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and we find that the motion court’s judgment is not clearly erroneous. Rule 24.035(k). The record refutes Wright’s claim of ineffective assistance of counsel. Eberspacher v. State, *938915 S.W.2d 384, 386 (Mo.App. W.D.1996). An extended opinion reciting the detailed facts and restating principles of law would serve no precedential or jurisprudential purpose. We affirm the judgment pursuant to Rule 84.16(b).